REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment after final rejection on March 29, 2021, which would be entered into the file.  
By this amendment, the applicant has amended claims 1, and 14 and has canceled claims 2-3, 6-9 and 15, 18-22.  
Claims 1, 4, 5, 10-14, 16-17 remain pending in this application.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Nicolas A. Brentlinger on April 1, 2021.

The application has been amended as follows: 

1. 	(Currently Amended) A multilayer thin film that reflects an omnidirectional structural color comprising: a multilayer stack comprising a reflector layer, a first layer extending over the reflector layer, a second layer extending over the first layer and a third layer extending over the 
the first layer is a dielectric layer formed from at least one of SiO2, TiO2, ZnS, and MgF2, 
the second layer is formed from at least one of Cr, Ta, W, Mo, Ti, TiN, Nb, Co, Si, Ge, Ni, Pd, and V, 
the third layer is a selective absorbing layer formed from at least one of Fe2O3 , Cu2O, amorphous Si, and crystalline Si, and 
the multilayer thin film reflects a single narrow band of visible light when exposed to broadband electromagnetic radiation, the single narrow band of visible light comprising: a center wavelength greater than 550 nm; a visible full width at half maximum (FWHM) width of less than 200 nm; a color shift of the reflected single narrow band of visible light is less than 50 nm when the multilayer stack is exposed to broadband electromagnetic radiation and viewed from angles between 0 and 45 degrees relative to a direction normal to an outer surface of the multilayer thin film.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: of the prior art references none has disclosed a multilayer thin film that reflects an omnidirectional structural color that is comprised of a multilayer stack comprising a reflector layer, a first layer extending over the reflector layer, a second layer extending over the first layer and a third layer extending dielectric material, the second layer is formed from an absorbing material and a third layer is formed from a selective absorbing material that is different material than the first layer, wherein the first layer is formed from at least one SiO2, TiO2, ZnS and MgF2, the second layer is formed from at least one of Cr, Ta, W, Mo, Ti, TiN, Nb, Co, Si, Ge, Ni, Pd and V and the third layer is formed from at least one of Fe2O3, Cu2O, amorphous Si, and crystalline Si.  The multilayer thin film reflects a single narrow band of visible light when exposed to broadband electromagnetic radiation that is comprised of a center wavelength greater than 550 nm, a visible full width at half maximum (FWHM) width less than 200 nm, and a color shift of the reflected signal narrow band of visible light being less than 50 nm when the multilayer stack is exposed to broadband electromagnetic radiation and viewed from angles between 0 and 45 degrees relative to a direction normal to an outer surface of the multilayer thin film, as set forth in claims 1 and 14.    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872